United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
H. Earl Moyer, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-933
Issued: September 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2008 appellant, through her attorney, filed a timely appeal from a
September 11, 2007 merit decision of the Office of Workers’ Compensation Programs finding
that she received an overpayment of compensation and denying waiver. She also appeals from a
November 13, 2007 nonmerit decision denying her request for a prerecoupment hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case and over the November 13, 2007 nonmerit decision.1
ISSUES
The issues are: (1) whether appellant received an overpayment of $22,167.60 for the
period June 14, 2006 to February 9, 2007; (2) whether the Office properly denied waiver of the
overpayment; and (3) whether the Office properly denied appellant’s request for a
prerecoupment hearing.
1

By decision dated March 14, 2007, the Office determined that appellant had no more than an 11 percent
permanent impairment of the left upper extremity. Appellant has not appealed this decision and it is not before the
Board at this time. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On July 9, 2001 appellant, then a 51-year-old clerk, filed an occupational disease claim
alleging that she sustained carpal tunnel syndrome due to factors of her federal employment.
The Office accepted the claim for recurrent bilateral carpal tunnel syndrome. It previously
accepted that appellant sustained carpal tunnel syndrome under file number 12-0156203. In a
decision dated January 31, 1997, it granted her a schedule award for a 10 percent permanent
impairment of each upper extremity.
By decision dated March 14, 2007, the Office granted appellant a schedule award for an
11 percent permanent impairment of the left upper extremity.2 The period of the award ran for
34.32 weeks from June 14, 2006 to February 9, 2007. The Office based its schedule award on
the finding by the Office medical adviser that appellant had a total left upper extremity
impairment of 11 percent.
On July 23, 2007 the Office notified appellant of its preliminary determination that she
received an overpayment of $22,167.60 for the period July 6, 2006 to February 9, 2007. It found
that the overpayment occurred because it issued her a schedule award for an 11 percent left upper
extremity impairment without adjusting for the 10 percent schedule award previously paid. The
Office calculated the overpayment by subtracting the additional 1 percent owed appellant for a
left upper extremity impairment of $2,216.76 from the 11 percent paid to her of $24,384.36, to
find a total overpayment of $22,167.60. It determined the period of the overpayment by finding
that it owed her a schedule award for an additional 1 percent impairment for the period June 14
to July 5, 2006 and overpaid her from July 6 to February 9, 2007. The Office further advised
appellant of its preliminary determination that she was not at fault in the creation of the
overpayment. It requested that she complete the enclosed overpayment recovery questionnaire
and submit supporting financial documents in support of waiver. Additionally, the Office
notified appellant that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence or a prerecoupment hearing.
By decision dated September 11, 2007, the Office finalized its finding that appellant
received an overpayment of $22,167.50 for the period June 14, 2006 to February 9, 2007.3 It
found that she was without fault in the creation of the overpayment but was not entitled to
waiver. The Office noted that appellant had not responded to its preliminary notification of
overpayment. It determined that she should forward a check for the entire amount as repayment
of the overpayment.4
On October 6, 2007 appellant requested a prerecoupment hearing. She contested the
overpayment finding and submitted a completed overpayment recovery questionnaire and
financial information supporting waiver. By decision dated November 13, 2007, the Office
2

By decision dated April 12, 2004, the Office issued appellant a schedule award for a 24 percent permanent
impairment of the right upper extremity, less the 10 percent previously paid.
3

In the final decision, the Office did not separate out the period that it paid appellant the one percent of
compensation for the additional left upper extremity impairment in determining the period of the overpayment.
4

Appellant received disability retirement from the Office of Personnel Management effective April 1, 2006.

2

denied appellant’s request for a prerecoupment hearing as it was made after the final
overpayment decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8108 of the Federal Employees’ Compensation Act5 provides for the reduction of
compensation for subsequent injury to the same member as follows:
“The period of compensation payable under the schedule in section 8107(c) of
this title is reduced by the period of compensation paid or payable under the
schedule for an earlier injury if -(1) compensation in both cases is for disability of the same member or
function or different parts of the same member or function or for
disfigurement; and
(2) the Secretary of Labor finds that compensation payable for the later
disability in whole or in part would duplicate the compensation payable
for the preexisting disability.”
ANALYSIS -- ISSUE 1
Appellant initially received a schedule award for a 10 percent permanent impairment of
the left upper extremity on January 31, 1997. On March 14, 2007 the Office granted her a
schedule award for an 11 percent permanent impairment of the left upper extremity.6 It based
the award on its finding that the medical evidence showed that appellant had an 11 percent
permanent impairment of the left upper extremity. However, as she previously received an
award for a 10 percent impairment of the left upper extremity, she was only entitled to an award
for an additional 1 percent impairment.7 Appellant received $24,384.36 from the Office for the
period June 14, 2006 to February 9, 2007 but was entitled to receive only $2,216.76 for the
additional one percent impairment She thus received an overpayment of compensation in the
amount of $22,167.60.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act5 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. The Office must then exercise its discretion to determine whether

5

5 U.S.C. §§ 8101-8193.

6

The Board notes that appellant has not appealed the merits of the schedule award decision but is instead
pursuing reconsideration of the decision before the Office.
7

See 5 U.S.C. § 8108.

3

recovery of the overpayment would defeat the purpose of the Act or would be against equity and
good conscience.6
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.8 An individual’s liquid assets
include but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.9 Nonliquid assets include but are not limited to the fair market value
of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.10
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.11 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.12
ANALYSIS -- ISSUE 2
The Office, in its preliminary notification to appellant of the existence of the
overpayment, informed her that she needed to explain her reasons for seeking a waiver, complete
the recovery questionnaire form and submit financial documents to support her claimed income
and expenses. The overpayment recovery questionnaire is designed to obtain the financial
information to determine whether adjustment or recovery would defeat the purpose of the Act.
Appellant did not return the overpayment recovery questionnaire provided by the Office and did
not otherwise submit financial evidence or supporting documentation to establish that recovery
of the overpayment would defeat the purpose of the Act. Neither did she submit evidence to
establish that recovery of the overpayment would be against equity and good conscience
because, in reliance on the overpaid compensation, she relinquished a valuable right or changed
her position for the worse. Although appellant is without fault in the creation of the
overpayment, she nevertheless bears responsibility for providing the financial information
8

20 C.F.R. § 10.436. Office procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
9

Id.

10

Id.

11

20 C.F.R. § 10.436.

12

Id. at § 10.437(b)(1).

4

necessary to support her request to waive recovery of the overpayment. Section 10.438 of the
regulations states that a claimant who received an overpayment is responsible for providing
information about income, expenses and assets to the Office so that it may determine whether
recovery of the overpayment would defeat the purpose of the Act or be against equity and good
conscience.13 Failure to submit the information, which will also be used to determine a
repayment schedule if necessary, within 30 days of a request from the Office will result in a
denial of a waiver of recovery of the overpayment and no further requests for waiver will be
considered until the information is submitted.14
As appellant did not submit any evidence in response to the preliminary notice of the
overpayment the Board finds that the Office did not abuse its discretion in refusing to waive
recovery of the overpayment.15
LEGAL PRECEDENT -- ISSUE 3
Section 10.440(b) of the Office’s regulations provides that the only review of a final
decision concerning an overpayment is to the Board. The provisions of 5 U.S.C. § 8124(b)
(concerning hearings) and 5 U.S.C. § 8128 (concerning reconsiderations) do not apply to such a
decision.16 The Board has found that the implementation of this regulation is a proper exercise
of the Director’s discretion and that a claimant has no further right to review by the Office once a
final decision on the issue of overpayment has been issued.17
ANALYSIS -- ISSUE 3
The Office notified appellant of its preliminary determination that she received an
overpayment of compensation in a letter dated July 23, 2007. It informed her that she could
request a telephone conference, a prerecoupment hearing or a final decision based on the written
evidence within 30 days of the date of the letter. By decision dated September 11, 2007, the
Office finalized its overpayment determination and denied waiver of the overpayment. On
October 6, 2007 appellant requested a prerecoupment hearing after the final overpayment
decision. The Office’s regulations at section 10.440(b) provides that the only review of a final
decision concerning an overpayment is to the Board.18 The regulation further provides that the
hearing provisions of section 8124(b) do not apply to an overpayment decision.19 The Office

13

20 C.F.R. § 10.438(a).

14

Id. at § 10.438(b); Robert B. Hutchins, 52 ECAB 344 (2001).

15

Subsequent to the Office’s September 11, 2007 overpayment decision, appellant submitted information
regarding waiver. The Board’s jurisdiction is limited to the evidence before the Office at the time of its decision;
see 20 C.F.R. § 501.2(c).
16

20 C.F.R. § 440(b); see also Jan K. Fitzgerald, 51 ECAB 659 (2000).

17

Charles E. Nance, 54 ECAB 447 (2003); Philip G. Feland, 48 ECAB 485 (1997).

18

20 C.F.R. § 440(b).

19

Id.; see also Charles E. Nance, supra note 17.

5

thus properly denied appellant’s request for a prerecoupment hearing as it was made following
the final overpayment decision.
On appeal, appellant’s attorney contends that she tried to request a prerecoupment
hearing by letter dated August 7, 2007. He enclosed additional evidence on appeal. The case
record, however, does not contain a letter to the Office from appellant dated August 7, 2007.
The Board has no jurisdiction to review evidence for the first time on appeal.20
CONCLUSION
The Board finds that appellant received an overpayment of $22,167.60 for the period
June 14, 2006 to February 9, 2007. The Board further finds that the Office properly denied
waiver of the overpayment and her request for a prerecoupment hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 13 and September 11, 2007 are affirmed.
Issued: September 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

20

20 C.F.R. § 501.2(c).

6

